Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-5, 7-13 and 15-20 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claims 1, 9 and 17 the prior art does not disclose “…wherein during a battery charging operation said SOC module is further configured to: turn off said first subset of said plurality of lighting elements after a predetermined time interval; and turn on a second subset of said plurality of light elements when the battery reaches a predetermined SOC to show an increase in the percentage of battery charge and subsequently turn off the second subset of said plurality of light elements after the predetermined time interval; wherein said second subset of said plurality of lighting elements is larger than said first subset of said lighting elements. “ in combination with the remaining limitations of independent claims 1, 9 and 17. Dependent claims 2-5, 7-8, 10-13, 15-16 and 18-20 are also allowed.
The examiner found GILLESPEY (US 2014/0253306 A1) and RUBIO et al. (US 2012/0133282 A1, hereinafter RUBIO) to be the closest prior art of record.
GILLESPEY discloses an electric vehicle has front, rear, and left and right sides defining four corners and an electric propulsion system including a battery, a charger, and a state of charge monitor determining a battery state of charge. A plurality of exterior lamp assemblies are each disposed at a respective one of the corners. Each lamp assembly is comprised of a sequential chain of LEDs disposed across a respective dimension of the respective lamp 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859 

/EDWARD TSO/            Primary Examiner, Art Unit 2859